Citation Nr: 1641889	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-20 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2007, the Veteran was denied service connection for PTSD.  The decision became final as the Veteran did not file a timely appeal.  In July 2009, the Veteran filed to reopen the claim for service connection.  In November 2009, the RO denied the claim on the basis that there was no new and material evidence.  The Veteran filed a timely notice of disagreement in August 2010.  The RO issued a statement of the case (SOC) in May 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2012.  
In April 2015, the RO reopened the claim for service connection on the basis that new and material evidence had been received, and denied the claim.   

In May 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran has currently diagnosed PTSD that has been attributed by medical personnel to service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 2.204(f)(2) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

II. Facts and Analysis 
  
In an August 2012 statement, the Veteran reported seeing a plane captain get too close to the intake on the flight deck, and was lifted off the deck into the intake of the F-8.  On another occasion, the Veteran reported getting knocked off his feet, behind the jet blast shield and sliding onto the deck.  In a third incident, the Veteran reported that in 1973, while the USS Coral was conducting carrier qualification off the coast of San Diego, an A-6 took off from the ship.  While about 300-400 yards away from the ship, the aircraft experienced a flame out, and the pilot could not restart the engine and therefore ejected, while the plane continued over the bow into the ocean.   

At the May 2016 Board hearing, the Veteran reported that sometime between May 1972 and November 1972, the Veteran reported he was in front of an aircraft, and saw an individual get lifted off the deck and go into the intake of the plane, which resulted in bruises and cuts.  The individual was knocked unconscious, and taken to sick bay.  In May 1972, the Veteran reported getting knocked down by the jet blast, and slid close to the jet blast screen, and because he held on he hurt his legs, and singed his beard.  He also reported seeing a plane attempting to land and missing the runway.  He reported being first diagnosed with PTSD in 2011 or 2012.  He reported working for Coca-Cola 24 years, and having a tendency to argue with people in upper management.  He reported having nightmares of the flight deck.  He was married from 1986 to 2009, and reported having nightmares and trying to punch his wife.  His daughter joined the Army, and his behavior changed, he became angry.  He reported self-medicating with alcohol in the 1990's.  

In September 2016, the Veteran's representative, submitted a deck log entry of the U.S.S. Coral Sea.  The Veteran served as an Aviation Mechanic Specialist, and while waiting for U.S.S. Hancock repairs, he was attached to the U.S.S. Coral Sea.     In an April 1973 deck log for the U.S.S. Coral Sea record, it states "report that aircraft lost is A-7 A/C NL Pilot LT Simkin...Searching area with search light...  Sterett and Coral Sea Helo in crash area searching."
   
A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report his experiences in service.  One incident has been verified, as evidenced by the deck logs recently submitted.  Hence, the confirmed stressor, lends credibility to the Veteran's report of stressors during service.  He has been consistent in his reports of the service stressors, and is credible.  The Board is persuaded that there is credible supporting evidence that an in-service stressor occurred.

The Veteran had a VA examination in January 2012.  The examiner noted the Veteran does not have more than one mental disorder diagnosed.  The examiner determined that the Veteran met the diagnostic criteria for a DSM-IV diagnosis of PTSD. The examiner concluded the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported beginning to notice symptoms of depression and anxiety in 1990.  He reported seeking treatment for depression in 1994 and again in 2006.  In 2006 he began to feel symptoms that he feels were PTSD and anxiety.  The Veteran reported that while working on the flight deck of a carrier, he saw a pilot miss the deck and watched him eject from his jet; the examiner noted this stressor is not adequate to support the diagnosis of PTSD, and indicated it is not combat related.  The Veteran reported also seeing a brown shirt wearing man getting sucked up into a jet engine.  The examiner noted this stressor is adequate to support the diagnosis of PTSD. The Veteran also reported that while working on the flight deck he was exposed to a blast from a plane that knocked him on his rear and rolled him across the deck.  The examiner indicated that stressor is adequate to support a diagnosis of PTSD. The examiner noted the Veteran has a depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, difficulty in establishing and maintain effective work and social relationships, and obsessional rituals which interfere with routine activities.  The examiner concluded the Veteran's symptoms are most consistent with PTSD, and he does not meet the criteria for any other disorder.  The examiner concluded that the Veteran's PTSD is the result of his experiences in the US Navy.  

In August 2012, the Veteran's treating psychiatrist Dr. R. H., submitted a statement with medical records.  Dr. H. reported treating the Veteran for PTSD due to combat trauma during service.  Dr. H. indicated that in the winter of 2012, the Veteran experienced considerable depression, flashbacks and nightmares.  The Veteran had symptoms of depressed mood, irritability, and insomnia.  Dr. H. noted the Veteran has PTSD, with co-morbid major depression, with a GAF score of 50.  The Veteran was noted as being psychiatrically well prior to duty.  Dr. H. noted the Veteran served aboard the USS Hancock, and was deployed to the Gulf of Tonkin.  The Veteran reported witnessing traumatic events, after which he developed cardinal manifestations of combat induced PTSD.  The Veteran reported that in 1973 a pilot missed the deck wires and ejected from his jet.  He reported witnessing a man get sucked up into an intake of a jet.  On a third occasion, he reported being in the wrong position on the flight deck and being in between the blast shield and a jet throttling up to take off.  Dr. H. concluded that the Veteran's PTSD is a result of the Veteran's experiences in service.
 
As stated above, the Board finds credible evidence of stressors.  The VA examiner noted the Veteran has PTSD, linking PTSD to two of the three stressors.  Dr. H. indicated the Veteran has PTSD as a result of in-service stressors.  The Board is persuaded that the Veteran has PTSD due to in-service events.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service  connection for PTSD have been met.   

As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for PTSD is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


